TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00684-CR



                             David Andrew Crum, Appellant

                                             v.

                               The State of Texas, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. CR2004-349, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              David Andrew Crum seeks to appeal from judgments convicting him of two counts

of aggravated sexual assault. The sentences were imposed on May 26, 2005. Crum’s pro se

notice of appeal was filed on November 1, 2006, long after the time for perfecting appeal

had expired. See Tex. R. App. P. 26.2(a)(1). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 6, 2006

Do Not Publish




                                             2